Title: To Alexander Hamilton from Caleb Swan, 20 November 1799
From: Swan, Caleb
To: Hamilton, Alexander


          
            Sir.
            Philadelphia November 20 1799.
          
          I have the honor to enclose to you a copy of the instructions given to Captain Benjamin Williamson whom I have appointed Deputy Paymaster general to reside at your head quarters. I sincerely hope the appointment will prove to be perfectly agreeable and satisfactory to you and to the army under your Command.
          I have furnished him with 25.000. dollars Contemplated  principally for the pay forage and subsistence of the 14th 15th & 16th Regiments, to the 30 september 1799. inclusive
          I informed you in a letter of the 16 Instant that the recruiting money was forwarded to those Regiments.
          Whenever money is wanted by Captain Williamson his requisitions shall be answered.
          I am with the greatest respect Sir. Your most obt Sert
          
            C: Swan PMG
          
          Major General Alexander Hamilton.
        